780 F.2d 720
Glen WALKER and Benford Walker, Next Friend of FlorenceWalker, deceased and Estate of Florence Walker, Appellants,v.STATE OF IOWA, Judicial Department of State of Iowa,including Supreme Court, Court of Appeals and Polk CountyDistrict Court;  W.W. Reynoldson, Chief Justice;  Thomas J.Miller, Attorney General;  Valley National Bank and TrustCo., Administrator of the Estate of Florence Walker and itsattorney, Bernard O'Malley, Appellees.
No. 85-1833.
United States Court of Appeals,Eighth Circuit.
Submitted Nov. 4, 1985.Decided Jan. 7, 1986.

Walker, et al., pro se.
Bernard O'Malley, Des Moines, Iowa, for Valley Nat. Bank.
Brent Appel, Asst. Atty. Gen., for State of Iowa.
Before HEANEY, BOWMAN, and WOLLMAN, Circuit Judges.
PER CURIAM.


1
Glen and Benford Walker appeal pro se from the district court's dismissal of their civil rights suit for failure to state a claim.  They allege that they and their deceased mother, Florence Walker, were deprived of due process of law in state court proceedings concerning the conservatorship of Florence Walker and probate of her will.  They also contend that the twenty-first amendment to the Iowa Constitution violates the Federal Constitution because it denies them the right to vote for state judges.


2
We have carefully reviewed the record and we find appellant's arguments frivolous and without merit.  Accordingly, the appeal is dismissed.  See 8th Cir.R. 12(a).